Case 1:19-cr-20104-RKA Document 40 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-CR-20104-ALTMAN

  UNITED STATES OF AMERICA

  v.

  RAFAEL PIMENTEL,

             Defendant.
  ____________________________________/


                UNITED STATES’ MOTION FOR SENTENCE REDUCTION

         COMES NOW the United States of America, by and through the undersigned Assistant

  United States Attorney, and hereby moves for a thirty-three percent (33%) reduction in the

  sentence of Defendant Rafael Pimentel, pursuant to Federal Rule of Criminal Procedure 35, in

  order to reflect his substantial assistance in the successful prosecution of others. In support of

  this motion, the government states as follows:

         1. On April 30, 2019, Pimentel pled guilty to one count of conspiracy to commit money

             laundering, in violation of 18 U.S.C. § 1956(h).

         2. On August 22, 2019, the Court sentenced Pimentel to total term of 46 months’

             imprisonment, to be followed by 3 years of supervised release.

         3. Pimentel has provided substantial assistance to the government, the circumstances of

             which can be detailed for the Court at a hearing on this matter, if needed.

         4. Accordingly, the United States respectfully moves this Court for a reduction in the

             Defendant’s sentence.


         WHEREFORE based on the Defendant’s substantial assistance, the United States

  respectfully recommends that this Court reduce Pimentel’s sentence by thirty-three percent (33%),
Case 1:19-cr-20104-RKA Document 40 Entered on FLSD Docket 12/30/2019 Page 2 of 3



  for a total term of imprisonment of approximately thirty-one (31) months.

                                                     Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                       By:       /s/ Anne P. McNamara
                                                 Anne P. McNamara
                                                 Assistant United States Attorney
                                                 Court ID No. A5501847
                                                 99 Northeast Fourth Street, Suite 400
                                                 Miami, Florida 33132
                                                 Tel: (305) 961-9213
                                                 Fax: (305) 530-7976
                                                  E-mail: Anne.McNamara2@usdoj.gov




                                                 2
Case 1:19-cr-20104-RKA Document 40 Entered on FLSD Docket 12/30/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 30, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF.

                                                     s/ Anne P. McNamara
                                                     Anne P. McNamara
                                                     Assistant United States Attorney




                                                 3
